19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Robert MCCOMAS, Social Security No. inv-ty-xlte Appellant,v.Donna E. SHALALA, Secretary of the Department of Health andHuman Services, Appellee.
No. 93-3298.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 16, 1994.Filed:  March 22, 1994.

Before FAGG, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and BOWMAN, Circuit Judge.
PER CURIAM.


1
Robert McComas appeals the judgment of the District Court affirming the final decision of the Secretary denying McComas's claim for Disability Insurance benefits and Supplemental Security Income based on disability.  For reversal, McComas argues that (1) the Secretary's decision is not supported by substantial evidence, and (2) his evidence of disabling pain was not considered under the appropriate legal standards.


2
Having considered the briefs of the parties and the record in this case, we conclude that McComas's arguments lack merit.  We are satisfied that no error of law appears and that the Secretary's decision is supported by substantial evidence on the record as a whole.  Finally, we conclude that an opinion would have no precedential value.  Accordingly, the judgment of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.